Citation Nr: 0216224	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  96-08 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss of the right ear.  

(The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a future decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, son and friend



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 until 
June 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a determination of March 1995, from 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
new and material evidence had not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
right ear disorder. 

During the pending appeal, the RO found that new and material 
evidence had been submitted, reopened the claim and denied it 
on the merits.  The veteran was notified of this action in a 
February 2001 statement of the case.  

This matter also arises from a December 1995 rating decision 
wherein the RO denied service connection for hearing loss of 
the left ear.

Although after the rating decision on the left ear was 
issued, the veteran wrote that he was seeking service 
connection for the right ear, not the left ear, he later 
wrote in a statement received in December 1996 that he was 
taking issue with the decision as he was service treated for 
his ears.  The Board finds this a notice of disagreement with 
the December 1995 rating decision.  The issue of entitlement 
to service connection for left ear hearing loss was included 
in a supplemental statement of the case issued in May 1999.  
A statement with additional evidence received from the 
veteran in July 1999 is considered a timely appeal on the 
issue of entitlement to service connection for left ear 
hearing loss.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the issues of 
entitlement to service connection for bilateral hearing loss, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104, 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23,2002 (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

The veteran presented testimony at a personal hearing before 
the undersigned Member of the Board in August 2002.  A copy 
of a transcript of the hearing is in the claims file.  

As there remains additional development of the service 
connection claims, discussion of the Board's duty to assist 
in light of the VCAA is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence claims, 
given the favorable disposition of that issue as decided 
herein.


FINDINGS OF FACT

1.  In November 1946 the RO denied entitlement to service 
connection for healed perforation of right drum with slight 
deafness.  

2.  The evidence submitted since the final November 1946 
rating decision bears directly or substantially upon the 
issue at hand, is not essentially duplicative or cumulative; 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final November 1946 rating 
decision wherein the RO denied entitlement to service 
connection for healed perforation of the right drum with 
slight deafness is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence which was of record prior to the November 1946 
rating decision wherein the RO denied entitlement to service 
connection for healed perforation of the right drum with 
slight deafness is reported in pertinent part below.

Service medical records reveal that the December 1941 report 
of examination at the time of induction shows a retracted 
(scarred) drum with healed perforation, nondisabling, on the 
right.  There was a history of injury to the right ear with 
ruptured drum, nondisabling.  The hearing was shown as 15/20 
for the right ear and 20/20 for the left ear.  

A clinical record notes that the veteran was admitted on June 
10, 1943 to the 51st Sta. Hospital, in Rabat, French Morocco 
having been transferred from Co. C 47th Med. Bn.  An undated 
Chief Complaint-Condition on Admission-Previous Personal 
History shows a chief complaint of a running ear and 
difficulty in hearing of the right ear.  He had had ear 
trouble starting three years earlier due to having been 
kicked in the right ear while swimming following which the 
ear bled.  

The next day there was purulent discharge and defective 
hearing.  For the past year he had no trouble until 4 days 
earlier when the ear began to run again and cause pain.  

On June 23, 1943 the ear had stopped discharging.  There were 
no symptoms and no demonstrable perforation of the drum.  The 
acuity was 20/20 bilaterally.  He was to be discharged to 
duty.  On June 25th it was noted that the ear began to 
discharge again during the previous night and he would not be 
discharged.  On June 27th, the entry reflects a large 
perforation of the lower half of drum had appeared.  The 
veteran stated there was a previous perforation but the 
person making the entry noted it was the first time he/she 
had seen it.  On July 3, 1943, the ear was dry but the 
perforation of the tympanium persisted.  On July 8, 1943, it 
was noted that the perforation evidently had been present for 
three years as it showed no signs of altering.  The veteran 
was to be sent to the 45th General Hospital for disposition.

The first final diagnosis was otitis media, chronic 
suppurative, right, cause, secondary to injury three years 
earlier, prior to entry into service.  Acuity was 20/20, 
25/20.  The line of duty was yes for the present attack of 
otitis media which had improved on completion of the case.  

The second final diagnosis was perforation of tympanum, of 
the right, traumatic, acquired prior to entry into service.  
The line of duty was no, existed prior to induction (EPTI) 
and there was no change on completion of the case.  On July 
11, 1943 he was transferred to the 45th General Hospital.

On July 11, 1943 the veteran was received at the 45th General 
Hospital.  There was noted otitis media, moderately severe, 
chronic, suppurative, right, now inactive with a large 
rupture of right ear drum, secondary to an accident three 
years earlier.  Hearing of the right ear was 7/15 and for the 
left ear was 15/15.  The determination was that it was not in 
the line of duty. EPTI.  There was no drainage.  He was 
returned to duty, unimproved on July 20, 1943.  

A clinical record dated July 20, 1943 noted that the veteran 
had been transferred from the 51st Station Hospital to the 
45th General Hospital.  The final diagnosis was otitis media, 
moderately severe, chronic, suppurative, right, now inactive, 
with large rupture of right ear drum, secondary to an 
accident three years earlier.  Hearing for the right ear was 
7/15 and for the left ear was 15/15.  The line of duty was 
no, EPTI.

An abbreviated clinical record shows the veteran was in good 
condition upon admission.  The history was as previously 
stated.  The physical examination was negative except for a 
rupture (perforated) right ear drum, now dry.  On July 12, 
1943, it was noted that he was in good general condition, and 
a Class C transfer was recommended.

On July 15, 1943 a Board of Medical Officers (Medical Board) 
convened for examination of the veteran.  He had been 
admitted to the 45th General Hospital on July 11, 1943 under 
formal transfer from the 51st Station Hospital and was in 
good condition upon admission.  The history was that three 
years earlier before entry into the service following an 
injury the veteran had developed a secondary suppuration of 
the right ear.  The discharge stopped in six months, but 
recurred again 5 weeks earlier.  After examination of the 
veteran and his clinical records, the Medical Board diagnosed 
otitis media, moderately severe, chronic, suppurative, of the 
right, now inactive, with large rupture of the right ear 
drum, secondary to an accident three years earlier.  The 
hearing of the right ear was 7/15 and of the left ear was 
15/15.  

The Medical Board determined that it was not in the line of 
duty, that it EPTI.
The Medical Board further recommended that the veteran be 
reclassified and be retained in the Zone of Communications on 
limited service.  He was physically capable of any duty not 
requiring acute hearing.

On September 1, 1943, the veteran was admitted for acute 
diarrhea.  He was also diagnosed with otitis media, 
moderately severe, chronic suppurative, right, now inactive 
with large perforation of right ear drum, secondary to 
accident incurred 3 years earlier.  The hearing for his right 
ear was 7/15 and for his left ear was 15/15.  

He was Class B having been reclassified at the 45th General 
Hospital.  The line of duty was no.  He was hospitalized for 
9 days and then returned to duty.

In October 1943 the veteran's hearing was 5/20 for the right 
ear and 20/20 for the left ear when he was hospitalized.  Two 
days later the ear was still draining.  Local treatment was 
given for nasal symptoms.  Approximately one week after 
admission, there was no drainage from the right ear.  He 
continued to be treated for nasal and throat symptoms.  

In January 1944, the veteran was seen in an ears, nose and 
throat (ENT) clinic.  It was noted that the right ear had 
discharged for 6 months four years earlier and occasionally 
over the past 7 months.  Clinical findings were that the left 
drum was slightly retracted.  The right drum was quite normal 
except for a dry, patent, anterior inferior perforation.  The 
hearing was 8/15 for the right ear and 14/15 for the left ear 
for low conversational voice.  The diagnosis was perforation 
of the right drum.  The examiner thought the veteran was okay 
on limited service, though it was sufficient reason for other 
disposition should it be wished.  There was no treatment 
except to avoid getting water in the ear. 

A clinical record dated January 15, 1944, shows a history of 
the right ear having been perforated about 4 years earlier 
and drained for about 6 months, then stopped.  About 7 months 
earlier while the veteran was in a Tunisian campaign, the 
right ear started to drain, and had drained off and on since 
then.  There was no drainage at the time of admission, but 
occasional pain in the right ear.  He had frequent colds and 
a raw throat.  His complaint at that time was a cold, cough 
and post nasal discharge.  Clinical findings included that 
the right ear drum looked somewhat fuller and redder than the 
left ear.  The tentative diagnoses included old otitis media.  

On October 13, 1944, the veteran was seen at the 80th Station 
hospital.  He complained of considerable pain in the right 
ear for the past 21/2 weeks, also discharge.  He had been given 
sulfa drugs to stop the discharge at his dispensary.  

He had had repeated attacks with right ear for about 2 years.  
He was hospitalized at the 80th Station Hospital for further 
treatment for otitis media, chronic, suppurative, of the 
right ear, moderate, cause unknown, hearing 8/15.  The line 
of duty was yes.  It was noted that he had this condition off 
and on for the past two years.  He also had a nasal septum 
deviation of the right nose, cause unknown.  He was given 
routine treatment with good results.  By October 23rd the ear 
was dry and the hearing in the ear was 8/15.  Several days 
later, he was discharged to duty.  The line of duty was yes.

At the separation examination in June 1945, the medical 
history included a perforated right ear drum that existed 
prior to service, was aggravated by military service, and had 
a present physical defect.  The veteran had a healed 
perforation of the right drum.  Hearing (whispered voice) for 
the right ear was 14/15 and for the left ear was 15/15.  It 
would not result in disability and was not incurred in the 
line of duty.  The comments noted that the veteran was kicked 
in the ear while swimming and was hospitalized in August 
1941.  In service he was hospitalized in July 1943 at the 
45th General Hospital for 42 days.  

A Separation Qualification Record dated in June 1945 shows 
that the veteran served three months in basic training, 
Engineers, 2 years as Military Police and 1 year as a light 
Truck Driver.  The summary of his military occupation 
described his duties as a military policeman with usual 
police duties in Africa, Italy, France; he worked at control 
stations and as an interior guard at port of Marseilles.  

His separation record shows that he participated in several 
campaigns, received no wounds in action, and received no 
combat medals.  

In October 1946 the veteran filed a claim for a right ear 
condition, aggravated, that began in August 1941.  He 
reported treatment in service for this condition in June 1943 
in Africa at the 56th Sta Hosp.; in July 1943 in Africa, at 
the 45th General Hospital and in France at the EVAC hospital 
near Marseilles in September 1944.  He did not report any 
treatment post service for an ear condition.  



In a November 1946 rating decision, the RO determined that 
the condition of healed perforation of the right drum with 
slight deafness was noted at the time of induction.  Although 
the veteran had received treatment for the right ear 
condition during service, the findings at discharge were the 
same as at induction, with no aggravation shown.  Service 
connection was denied and the veteran was notified of the 
decision.  The veteran did not appeal this decision.

In January 1994 the veteran filed a claim for service 
connection for bilateral hearing loss caused by enemy planes.  
He indicated post service treatment by Dr. E. for various 
disabilities.  

The veteran was notified by letter in March 1995 that service 
connection for a right ear condition had previously been 
denied and that the right to appeal had expired.  His present 
claim was denied as the evidence submitted was not new and 
material to reopen the claim.  He was advised as to the type 
of evidence needed to reopen his claim.  

The veteran wrote that the new evidence was that he had been 
building a bridge when enemy airplanes attacked to knock out 
the bridge.  He was in a foxhole and on two different 
occasions the bombs were close enough to lift him up into the 
air due to the explosions and concussions.  After the bombing 
he had no penetration from the shrapnel, only a terrific pain 
in both ears.  There was no blood and he thought that the 
pain would go away in a few days.  After two weeks, he still 
had the pain and buzzing in his ears and he reported to sick 
call.  He was in the hospital for many weeks and then was 
reclassified to limited service status. 

In response to a request from the RO to complete an 
authorization form, the veteran wrote that Dr. E. had never 
treated him for his ears.  Any treatment was at the VAMC at 
Northport, ENT clinic.  He also had been treated privately 
for hearing aids in both ears.  

Outpatient treatment records from the VAMC Northport for the 
period from January to October 1996 noted a history of 
recurrent pustule of the right posterior pharynx.  The 
diagnosis was allergic rhinitis.  The veteran requested a 
hearing examination.  

In July 1999, the veteran submitted a page from his 
examination at separation dated in August 1945 that noted 
defective hearing of the right ear, not considered disabling.  
He was found physically qualified for discharge.  He required 
neither treatment nor hospitalization.  

Also in July 1999, the veteran submitted uninterpreted 
hearing examination results from a private evaluation.  

During the pending appeal, the RO considered the veteran's 
statement that he suffered concussion/blast trauma in service 
with pain and buzzing in the ears as new and material 
evidence and reopened the claim.  The RO notified the veteran 
in a February 2001 supplemental statement of the case that 
the claim was reopened, considered based on all the evidence 
of record and denied on the merits.  

The veteran's representative obtained an opinion from a 
medical consultant for DAV dated in May 2001.  The medical 
consultant noted that at entrance to service the veteran had 
a healed right perforated eardrum caused by trauma with 
diminished hearing.  The left ear and hearing was normal.  
During service he was treated repeatedly for otitis media 
with suppuration.  While serving with the 1st Armored 
Division, Combat Engineers in North Africa he was exposed to 
sustained gunfire noise and to loud close explosions from 
bombs.  One episode left him with "buzzing" in the ears for 
a long time.  A June 1999 audiological examination found 
diminished hearing bilaterally.  The veteran had no history 
of exposure to excessive noise after service.  The DAV 
medical consultant concluded that the veteran's hearing loss 
on the right was most likely related to his pre-service ear 
drum problem.  The hearing loss on the left was most likely 
related to his being exposed to excessive loud noise during 
service.  

A July 2001 statement from Dr. AJD notes that after medical 
evaluation of the veteran's hearing loss, he might be a 
candidate for a hearing aid.  Also submitted were the 
uninterpreted results of a private audiological evaluation in 
July 2001 showing the auditory threshold was greater than 40 
decibels in the frequencies from 500 through 4000 Hertz.

The veteran also submitted medical treatment records for 
unrelated conditions.

At the veteran's personal hearing in August 2002 he testified 
as to his duties in service.  He further testified as to 
medical treatment for his right ear prior to service.  In 
service he was exposed to explosions from enemy bombing and 
experienced ringing in his ears.  He sought treatment and was 
told that he had a ruptured right ear drum.  He related that 
he had been told that he had nerve damage in both ears that 
was going to get worse with time.  Hearing aids were 
recommended.  He denied noise exposure related to his post-
service job.  He commented on the effect of his hearing loss 
on everyday life.  He testified that he first noticed hearing 
problems about five or six months post service.  He further 
testified that doctors know his hearing loss is related to 
service because he told them.   


Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

There is new legislation regarding the obligations of VA in 
assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  The 
VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002) ; 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).  
The United States Court of appeals for Veterans Claims (CAVC) 
has held that the "term 'service connection', is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  The 
effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (as amended, 67 Fed. Reg. 67,792-3 (November 7, 
2002).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2002).  

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service 
which would adversely affect the veteran's auditory system 
and post-service audiological findings which meet the 
criteria of 38 C.F.R. § 3.385.  If the veteran had "normal" 
hearing upon his discharge, but developed hearing loss 
measurably to the criteria stated in 38 C.F.R. § 3.385, and 
if the veteran can now establish a causal relationship 
between his hearing loss and service, service connected 
benefits will be granted.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The CAVC has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2002).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2002); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  

This means the base line against which the Board is to 
measure any worsening of a disability is the appellant's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom- free when he 
enlisted.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

The RO initially considered whether new and material evidence 
had been submitted as indicated by the rating decision in 
March 1995 denying the veteran's claim on the basis that new 
and material evidence had not been submitted.  The veteran 
had notice of this decision and was provided with the 
pertinent regulations on the law of finality of decisions in 
the Statement of the Case issued in January 1996. 

Subsequently, the RO determined that a statement by the 
veteran had not been previously considered and was new and 
material evidence to reopen the claim.  After a review of all 
the evidence, the RO denied, on the merits, service 
connection for hearing loss of the right ear and notified the 
veteran in a supplemental statement of the case issued in 
February 2001.  


However, the fact that the RO may have considered the claim 
on the merits is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (On appeal, the CAFC held that the Board has 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103.  If new and material evidence is presented, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  However, the first element is whether new 
and material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

The basis for the RO's November 1946 denial was that although 
the veteran had received treatment for a right ear condition 
during service, the findings at discharge were the same as at 
induction with no aggravation shown.  The veteran was 
provided notice of the decision and appellate rights, but an 
appeal was not initiated from that decision.  Therefore the 
November 1946 rating decision became final.



Since that time, additional evidence has been added to the 
record in conjunction with the veteran's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the November 1946 decision, in the context of 
all the evidence of record.  

In the case at hand, the Board finds that new and material 
evidence has been submitted regarding a right ear hearing 
loss to warrant reopening the veteran's claim for service 
connection.  While the additional medical evidence may to 
some extent be construed as new although not necessarily 
material, of critical importance is the veteran's testimony 
that he has been advised by competent medical personnel that 
his current right ear hearing loss is related to service by 
implication on the basis of aggravation.  

Arguably there is also additional medical evidence submitted 
on the veteran's behalf relating his right ear hearing loss 
to a pre-service condition.  The Board cannot ignore the new 
law regarding service connection for pre-existing chronic 
presumptive disorders on the basis of aggravation.  The 
record currently lacks documented medical opinion in this 
regard, and as noted above, the veteran has indicated that 
such competent opinion exists.  

The Board is of the opinion that the above circumstances, 
when viewed in light of the additional evidence obtained 
showing right ear hearing loss, a new factual basis has been 
created in so far as presenting a more complete picture of 
the origins of right ear hearing loss.

The Board finds that the additional evidence when viewed with 
that previously of record is new and material evidence as 
defined by the regulation.  As such it is so significant that 
it must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).


As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for right ear hearing 
loss, the first element has been met.  As the Board noted 
earlier, developmental is being undertaken as to the issue of 
service connection for hearing loss on the merits.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
hearing loss of the right ear, the appeal is granted to this 
extent only.


		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

